Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08 January 2020, 19 November 2020, 16 February 2021 and 22 February 2021 were filed and are being considered by the examiner.
Allowable Subject Matter
Claims 1-15 are allowed over prior arts.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-9 is the inclusion of the limitation of a fluidic ejection die that includes an array of enclosed cross-channels, formed on a back surface of the substrate, each enclosed cross-channel of the array being fluidly connected to a respective plurality of passages of the array of passages.  It is this limitation found in the claims, as it is claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 10-12 is the inclusion of the limitation of a printing fluid cartridge that includes an array of fluidic ejection dies disposed on the housing; each fluidic ejection die includes an array of enclosed cross-channels, formed on a back surface of the substrate, each enclosed cross-channel of the array of enclosed cross channels being fluidly connected to a respective plurality 
The primary reason for the allowance of claims 13-15 is the inclusion of the method for making a fluidic ejection die that includes the steps of forming a number of enclosed cross-channels, wherein the number of enclosed cross-channels deliver fluid to and from the passages; and joining the array of nozzles end corresponding passages to the number of enclosed cross-channels.  It is these steps found in the claims, as they are claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chen et al (US 2017/0028722) disclose a printhead die molded into a molding. The die has a front surface exposed outside the molding to dispense fluid and an opposing back surface covered by the molding except at a channel in the molding through which fluid may pass directly to the back surface.  Cruz-Uribe et al (US 9,221,247) disclose a piezoelectric inkjet die stack that includes a circuit die stacked on a substrate die, a piezoelectric actuator die stacked on the circuit die, and a cap die stacked on the piezoelectric actuator die.  Govyadinov et al (US 9,211,721) disclose a fluid ejection device that includes a die substrate having first and second fluid slots .  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AN H DO/Primary Examiner, Art Unit 2853